Citation Nr: 9918196	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-21 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel







INTRODUCTION

The veteran had active military service from May 1972 to May 
1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision from the Oakland, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied entitlement to service connection 
for a bipolar depressive disorder or other acquired 
psychiatric disorder.

In January 1997 the RO granted nonservice-connected 
disability pension for bipolar disorder (70 percent), 
psoriasis (10 percent), tinnitus (10 percent), and 
hypertension, which was assigned a non-compensable rating.  
The appellant was assigned a combined non-service connected 
rating of 80 percent.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In March 1997, the appellant submitted a claim of service 
connection for his bipolar condition.  In support of his 
claim, the appellant submitted a statement from a private 
physician, Dr. Winthrop Ware, that his bipolar depression was 
brought on by his service experience.  Also submitted were 
statements of the appellant and statements made by the 
appellant's father and brother.  The appellant has submitted 
a well-grounded claim for service connection for bipolar 
disorder or other acquired psychiatric disorder.  


Once the appellant has established a well-grounded claim, VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  

It is not clear whether the RO has obtained all pertinent VA 
records regarding the appellant.  At present there are 
records from the VAMC in Fresno, California, and the VA 
Domiciliary (VAD) in White City, Oregon dating back to 1991; 
however, in a statement submitted in June 1993, the appellant 
reported being treated at these facilities over the previous 
10 years for depression/alcoholism and psoriasis.  

While the RO has obtained treatment notes from the clinic 
where Dr. Ware worked, it is not entirely clear whether all 
of Dr. Ware's records on the appellant have been obtained.  

The appellant has alleged that he was treated for anxiety in 
1976 while in college.  More specifically, he contended that 
he had been prescribed Valium by the Student Health Center at 
C.S.U.F. (presumably California State University at Fresno) 
in approximately December 1976 for anxiety.  He stated that 
he had been treated by Dr. Robertson, and that she had since 
retired.  The appellant contends that records pertaining to 
this treatment have been disposed of; however, it is not 
entirely clear that these records are not available.  The RO 
should attempt to obtain these records.  

The RO requested the appellant's service medical records and 
service personnel records on multiple occasions from the 
National Personnel Records Center (NPRC).  The NPRC responded 
that it had forwarded all service medical records and that 
the request for personnel data was being referred to Navy 
Personnel, Pers 313D, Washington, DC 20370-3130.  There is no 
indication that the RO ever received the appellant's service 
personnel records or obtained a negative response from Navy 
Personnel.  





The Board notes that the appellant submitted a statement in 
April 1996 in which he stated that he was currently 
collecting Social Security disability, in pertinent part, for 
depression.  He also stated that he had been diagnosed with 
clinical depression several years prior by a psychiatrist 
appointed by the Social Security Administration (SSA).  
Evidence of the SSA decision and associated records is not 
included in the record.  The duty to assist extends to 
obtaining records of the SSA.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992);  Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).  

Based on the above, the Board concludes that further 
development is necessary.  Accordingly, the case is remanded 
to the RO for the following:  

1.  The veteran should identify all post-
service medical evidence showing 
treatment for psychiatric problems.  The 
RO should assist the veteran in obtaining 
any evidence that is still available and 
is not currently of record.  This should 
include all VA and non-VA medical 
treatment records, which are not 
currently part of the claims folder.  The 
veteran should submit written 
authorizations for the release of all 
records from his treating physicians 
which have not already been submitted.  
The RO should obtain these records and 
any VA treatment records available.  In 
particular, the RO should obtain all 
records regarding the appellant from the 
VAMC in Fresno, California, and the VA 
Domiciliary (VAD) in White City, Oregon, 
as well as all records from Winthrop 
Ware, M.D.  All records obtained should 
be associated with the claims folder.  



2.  The RO should request the veteran to 
supply the name of the university or 
college he attended after his discharge 
from service.  He should also be asked to 
provide the specific dates that he 
attended that university or college as 
well as the specific name of the location 
where he received treatment for anxiety 
while in college.  He should provide the 
full name(s) of any physician(s) who 
treated him, including the full name of 
Dr. Robertson.  The veteran should submit 
written authorizations for the release of 
all records from the university as well 
as the records of any physicians who 
treated him there.  The RO should then 
obtain these records and associate them 
with the claims folder.  

3.  The RO should again send a request 
for all service personnel data on the 
veteran to Navy Personnel, Pers 313D, 
Washington DC 20370-3130, as referred to 
by the National Personnel Records Center.  

4.  The RO should verify with the veteran 
that he is receiving Social Security 
Administration (SSA) benefits, and, if 
so, should contact the Social Security 
Administration and request, pursuant to 
the provisions of 38 U.S.C.A. § 5106 
(West 1991), copies of all records 
pertinent to the veteran's claim for 
benefits, including all medical records 
relied upon in any determinations.  These 
records should be associated with the 
veteran's claims folder.  

5.  After any additional evidence has 
been received and added to the record, 
the veteran should be afforded a 
comprehensive VA psychiatric examination.  





The claims file and a separate copy of 
this remand, should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
psychiatrist should certify that the 
evidence was reviewed.  Any further 
indicated special studies should be 
conducted.  

Based on the review of the record, the 
psychiatrist should provide an opinion on 
the following questions: 

(1) does the veteran currently have any 
chronic acquired psychiatric disorder(s), 
and if so, what are the proper diagnoses; 

(2) what is the likelihood that the 
veteran first manifested a chronic, 
acquired psychiatric disorder during 
active service; and 

(3) what is the likelihood that any 
current psychiatric disorder is related 
to active service.  

The psychiatrist should also address 
Dr. Ware's statement that the veteran's 
bipolar depression was brought on by his 
service experience.  In so doing the 
psychiatrist should carefully examine the 
veteran's various accounts of when his 
psychological symptoms first arose.  

This should include examination of 
progress notes from Dr. Ware beginning in 
April 1996 in which the veteran stated 
that he had had a depression problem for 
about 10 years; his statement in his 
March 1993 application for non-service 
connected disability pension that his 
symptoms first arose in 1987; a July 1993 
VA examination report indicating that his 
depression first arose in 1986; a March 
1994 statement that he had been treated 
for depression for about 10 years; an 
April 1994 statement indicating that he 
had been treated for nervousness and 
anxiety while he was in college in the 
mid-1970s; a January 1996 VA examination 
as well as a March 1997 statement in 
which he stated that he was first treated 
for anxiety in 1976; and statements of 
the veteran's father and brother.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. Brown, 11 Vet. App. 268 
(1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of service 
connection for a psychiatric disorder 
based on the entire evidence of record.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the veteran's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


